Case 7:18-cV-10204-VB Document 29-2 Filed 02/26/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
SAMUEL INDIG, MEIR KAHANA, and ROBERT
KLEIN
Piaintiffs,
DECLARATI()N IN SUPPOR'I`
-against- OF MOTION TO DISQUALIFY

PLA]NTIFF’S COUNSEL
THE VILLAGE OF POMONA, BRETT YAGEL, Case No.: 18-cv-10204
LOUIS ZUMMO, LEON HARRIS, and DORIS
ULMAN

Defendants.
X

 

 

Pursuant to U.S.C. 1746, l, Christopher Riley, declare under penalty of perjury as folloWs:

l. l am the attorney for defendants herein.

2. Attached hereto as Exhibit D is a copy of plaintiff’ s Surn;rnons and Complaint in the
instant matter.

3. The Cornplaint refers to proceedings brought against plaintiff Robert Klein’s property
and denial of permits There is currently pending an Article 78 Proceeding in NeW Yorlc State
Suprerne Court, County of Rockland, Index Nurnber 34966/2018 an action brought by Mr.
Klein’s parents (the actual owners of the subject property) Wherein the Village of Pomona is the
Respondent. That action Was commenced by the filing of a Notice of Petition and Petition on
August 13, 2018 and your declarant appeared for the Village of Pornona on September di 0, 2018
by NYSEF filing The proceeding Was to seek judicial review of the deniai of a building permit
to the Kleins by the Viliage for the property Which is the subject ofthe instant proceeding

4. Also pending at the time Mr. Nash and Mr. Manes and Mr. Solornon spoke With the
Viilage’s Building Inspector Was the matter of People v. Naftali and Frieda Klein in the Justice

Court, Town of Haverstraw, Wherein your declarant Was the prosecutor seeking to enforce

 

Case 7:18-cV-10204-VB Document 29-2 Filed 02/26/19 Page 2 of 3

violations of the Pomona Village Code relating to Zoning relative to the subject property referred
to by Robert Klein in his complaint Louis anmo Was the complainant in his capacity as
Building lnspector.

5. Alsc pending at the time Was People v. Leah indig in the Justice Court Town of
Ramapo Wherein Louis Zurnrnc Was the complainant and your declarant is the prosecutor. Said
matter is an enforcement proceeding brought against plaintiff lndig’s Wife relative to the property
described in the complaint as the plaintiff lndig’s property.

5. There are 2 proceedings brought by Tal Properties against the Village. One is a State
Court proceeding in the Supreme Court, Rockland County lndex No. 31216/2017 Wherein both
Louis Zunimo and the Village of Poniona are named defendants and represented by the Village
Attorney, Doris Ulman. This is the proceeding referred to by Louis Zurnmo in his declaration
Wherein he indicates he Was approached by Mr. Manes, the principal of Tal Properties during his
deposition The other is a federal court proceeding Wherein the Village is represented by Wilson
Elser and Nr. Nash and his firm represent plaintiff

6. There is a proceeding entitled Lue Development LLC v. Village of Pornona, IndeX
No. 34933/2017 still pending in the Suprerne Conrt, Rockland Connty Which commenced on
October 10, 2017 and in Which Doris Ulman, Esq., Village Attorney for the Village of Pomona
appeared as counsel by AnsWer dated December 10, 20l7 and in Which Ms. Ulinan remains the
attorney for the Village of Pornona. Of note is that this case is expresly referred to in the
Cooperation Agreements tendered to Mr. Zurnmo as a case covered by the Cooperation
Agreement wherein it provides for Zunnno tc cooperate With “Manes/Tal Properties” in that
case. See Exhibits B and C. Of further note is the fact that in that proceeding the Viliage filed

crossclaims against Manes and Tai in its Answer.

 

Case 7:18-cV-10204-VB Document 29-2 Filed 02/26/19 Page 3 of 3

7. A complaint Was brought by Noreen Shea in the NYS Division of Human Rights
against the Village. Plaintiffs refer extensively to the probable cause finding in their complaint
(see Exhibit D at p. 15-19;47-58) claiming that proceeding to be interrelated to the instant
proceeding The Village Was represented in that proceeding by the law firm of Bleal<ley Platt &
Schmidt and by Order dated August 8, 2018 the proceeding Was terminated for administrative
convenience Without prejudice because “the complainant intends tc pursue federal remedies in
court...”. See Exhibit E hereto. A federal court proceeding Was in fact subsequently commenced
Which is still pending

8. Of note is the fact that Louis anmo is the Building lnspector for the Village of
Pomona and as such is the only individual Who can issue or Withhold Building Permits. The
essence of the allegations in the complaint in this proceeding is a claim the he did so in a
discriminatory fashion and that the Village is vicariously liable as a result thereofl
9. No counsel for the Village ever consented to Manes, Tal, or Nash or Nash’s firm

permission to speak With Zummc outside of counsel’s presence

WHEREFORE, your deponent respectfully requesta an Order of this Court recusing plaintiff s
counsel together With such other and further relief as this Court may deem just, proper and

equitablel

I declare the foregoing is true and correct Executed this 25th day of February, 2019

 

 

nisro nn nit%//

 

